Title: To George Washington from Brigadier General William Woodford, 6 January 1780
From: Woodford, William
To: Washington, George


          
            Dear Genl
            Philadelphia 6th Jany 1780
          
          I inclose your Excellency the proceedings of a Genl Court Martial held here for the tryal of Thomas Warren of the Invalid Corps. the Court having sentenced him to suffer Death, I have directed Colo. Nichola to take care of the prisoner till your Excellencies pleasure is known. I have enquired into the Mans Charactor, & find this to be the first fauld of the kind laid to his charge.
          The first division of the Troops Marched on Monday, & the others would have followed by this time if it had not been for the severity of the Weather—which the Board of war thought would

be too bad for the Men. I shall do myself the pleasure to write you again before I leave the City. I am with great respect Your Excellencies Most Obedt Servt
          
            Wm Woodford
          
        